Attachment to Advisory Action
1.   Applicant’s amendment filed on July 21, 2022 has been fully considered. The amendment was filed and considered under AFCP2.0.
Attempts to schedule an interview with Eric S. Andreansky, including leaving voice messages, were made on July 26, 2022 and July 28, 2022, but no response has been received.

2. The amendment has been fully considered, but is not entered for the following reasons. In the present amendment instant claims 1, 8, 11 were amended to include limitations of the base polymer being an ethylene-diene copolymer and an ethylene-vinyl acetate copolymer or a silane-grafted ethylene-vinyl acetate copolymer. These limitations were taken from instant specification. However, Setogawa et al discloses a base polymer being a combination of ethylene-vinyl acetate and a polyethylene (Abstract). An additional prior art search uncovered further references disclosing the base polymers, used in fire-retardant compositions, comprising ethylene copolymers, including ethylene-propylene-diene copolymer and copolymers of ethylene with dienes (col. 7, lines 16-40 of US 4,722,959 and col. 5, lines 30-36 of US 4,396,730).
Therefore, a decision on determining allowability could not be made within the guidelines of the pilot.

3. The amendment is not entered, thus rendering Applicant’s arguments moot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764